Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 1 of 22




   EXHIBIT A
Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 2 of 22
Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 3 of 22
      Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 4 of 22




                                                                     FILED
 1 KAZEROUNI LAW GROUP, APC                                        SUPERIOR COURT
                                                                   COUNTY ot: LAKE
2
  Abbas Kazerounian, Esq. (SBN 249203)
  ak@kazlg.com                                                       MAR 3 0 2021
3 245 Fischer Avenue, Unit Dl                                          Krista D LeVier
  Costa Mesa, CA 92626
4                                                            6 y· _ _JC~ieiecmraa.:G~ai~ne~s-   -
  Telephone: (800) 400-6808                                              oeputy Clerk
5 Facsimile: (800) 520-5523
 6
   BLACK OAK LAW FIRM
 7 Adib Assassi, Esq. (SBN 30 I 036)
 8 adib@blackoaklaw.com
   1100 W. Town and Country Rd., Ste 1250
 9 Orange, CA 92868
10
   Telephone: (800) 500-030 I
   Facsimile: (800) 500-0301
11

12   Attorneys for Plaintiff,
     Randy Scott
13
                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                    COUNTY OF LAKE - LAKEPORT DIVISION
15                           UNLIMITED CIVIL
16 RANDY SCOTT, individually               Case No.:   C\J    421 6 Sl
17   and on behalf of others similarly
     situated,                             CLASS ACTION COMPLAINT
18

19                 Plaintiff,                 I. VIOLATION OF THE SONG-
                                                    BEVERLY CONSUMER
                           V.
20                                                  WARRANTY ACT;
21   JOHNSON CONTROLS, INC.                   II. VIOLATION OF THE
     d/b/a COLEMAN                                  CONSUMER LEGAL
22                                                  REMEDIES ACT;
                   Defendant.                 III. VIOLATION OF
23
                                                    CALIFORNIA'S UNFAIR
24                                                  COMPETITION LAW
25
                                           JURY TRIAL DEMANDED
26
27

28

                                            - I-
                                  CLASS ACTION COMPLAINT
        Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 5 of 22




 1 1.   Plaintiff Randy Scott (“Plaintiff”), on behalf of himself and others similarly
 2      situated, brings this class action suit against Johnson Controls, Inc. d/b/a
 3      Coleman (“Defendant”) for violations of California’s Song Beverly Consumer
 4      Warranty Act (“SBA”), California Civil Code §§ 1790, et seq.; California’s
 5      Consumer Legal Remedies Act (“CLRA”), California Civil Code §§ 1750, et
 6      seq.; and California’s Unfair Competition Law (“UCL”), California Business
 7      and Professions Code §§ 17200, et seq.
 8                                     SUMMARY
 9 2.   Defendant is a manufacturer of products and advertises that its products are sold
10      with express warranties.
11 3.   Defendant makes warranty registration forms available.
12 4.   The SBA explicitly requires a manufacturer who chooses to provide a warranty
13      or product registration card or form, or an electronic online warranty or product
14      registration form, to be completed and returned by the consumer, to have the
15      card or form include statements that:
16           a. Inform the consumer that the card or form is for product registration;
17              and,
18           b. Inform the consumer that failure to complete and return the card or form
19              does not diminish the individual’s warranty rights.
20 5.   Defendant intentionally omits any such statements that are expressly required by
21      the SBA.
22 6.   As a result of Defendant’s unlawful and deceitful business practices, Defendant
23      is able to chill warranty claims and benefit economically by duping consumers
24      into thinking they do not have warranty rights unless they fill out the form and
25      provide their personal information to Defendant. Or even worse, consumers
26      actually do not have the warranties that were promised to them when they
27      purchased their products as they must now register their warranties, a
28      requirement that was not disclosed at the time of purchase. Consumers are thus
                                             -2-
                                   CLASS ACTION COMPLAINT
        Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 6 of 22




 1      additionally deceived into purchasing products they would not have, had they
 2      known they did not actually come with warranties.
 3 7.   Either scenario results in Defendant benefitting at the consumer’s expense.
 4 8.   Defendant’s unlawful and deceptive practices alleged herein violate the SBA, the
 5      CLRA, and the UCL.
 6                                         PARTIES
 7 9.   Plaintiff is, and at all times mentioned herein was, an individual residing in the
 8      County of Lake, State of California.
 9 10. Defendant is a Wisconsin Corporation that does continuous and substantial
10      business throughout the state of California, including Lake County.
11 11. At all relevant times, Defendant was engaged in the business of marketing,
12      supplying, and selling its products, including the Product purchased by Plaintiff,
13      to the public through a system of marketers, retailers and distributors.
14 12. All acts of employees of Defendant as alleged were authorized or ratified by an
15      officer, director, or managing agent of the employer.
16                            JURISDICTION AND VENUE
17 13. Subject matter jurisdiction is proper in this Court as the amount in controversy
18      is within the jurisdictional limit of this Court.
19 14. This Court has personal jurisdiction over Defendant because Defendant
20      conducts business in the County of Lake, State of California; and, Plaintiff was
21      injured in the County of Lake, where Plaintiff resides.
22 15. Venue is proper.
23                              FACTUAL ALLEGATIONS
24 16. On or about May 15, 2020, Plaintiff searched online for a new gas furnace.
25 17. Plaintiff saw Defendant’s DGAX Gas Furnace (the “Product”) advertised for
26      sale.
27 18. It was represented to Plaintiff that the Product was accompanied by Defendant’s
28      express warranties.
                                              -3-
                                    CLASS ACTION COMPLAINT
         Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 7 of 22




 1 19. Relying on, and valuing, the affirmative warranty promise made regarding the
 2       product, Plaintiff purchased the Product for approximately $3,790.
 3 20. Plaintiff later discovered that it did not come with a warranty as Plaintiff was led
 4       to believe.
 5 21. Contained within the Product’s packaging were instructions requiring Plaintiff to
 6       “register” the Product’s warranty online in order to receive the complete benefits
 7       of the warranty.
 8 22. Specifically, Plaintiff was instructed to register for the Product’s warranty at
 9       http://www.colemanac.com/warranty-registration, which contained, in part, the
10       following message:
11               REGISTER YOUR PRODUCT
12               Thank you for purchasing a Coleman® product and taking a moment to
13               register it. Your registration enforces your warranty coverage and will
14               keep you up to date on product information and offers.1
15 23. The warranty registration card and online registration form failed to inform
16       Plaintiff that it was for product registration only, and did not inform Plaintiff that
17       failure to complete and return the card or online form did not diminish Plaintiff’s
18       warranty rights as required by California Civil Code § 1793.1.
19 24. Relying on Defendant’s deceptive statements, Plaintiff registered his Product by
20       providing his personal information.
21 25. Upon information and belief, Defendant uses the personal information it collects
22       from such cards and online forms for its own business and marketing purposes
23       and for its own economic benefit.
24 26. Upon information and belief, Defendant intends for the warranty registration
25       card and online form to have a chilling effect on warranty claims, preventing
26       customers who have not registered, or who choose not to register, their
27
     1
28     Coleman, Register Your Product, http://www.colemanac.com/warranty-registration
     (last visited March 29, 2021).
                                              -4-
                                    CLASS ACTION COMPLAINT
        Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 8 of 22




 1       warranties from making warranty claims, thereby saving Defendant money in
 2       warranty repair and administration costs.
 3 27. Defendant has no right to access personal customer information through
 4       warranty registration for these purposes, by not making the legally mandated
 5       disclosures to customers.
 6 28. Had the Product’s advertisement conspicuously disclosed that the warranty was
 7       contingent on registration by Plaintiff providing his personal information,
 8       Plaintiff would not have purchased the Product, or alternatively would not have
 9       paid a premium for the Product.
10 29. Plaintiff has not received the Product that Plaintiff bargained for.
11                               CLASS ALLEGATIONS
12 30. Plaintiff brings this action on behalf of himself and on behalf of all others
13       similarly situated (the “Class”), pursuant to California Code of Civil Procedure
14       Section 382 and/or California Code of Civil Procedure Section 1782.
15 31. Plaintiff represents and is a member of the Class, consisting of:
16
             a. All persons who purchased one or more of Defendant’s
17
                products within California during the four (4) years
18              immediately preceding the filing of the Complaint through
                the date of class certification, which were accompanied by a
19
                warranty or product registration card or form, or an
20              electronic online warranty or product registration form, to
                be completed and returned by the consumer, which do not
21
                contain statements, each displayed in a clear and
22              conspicuous manner, informing the consumer that: i) the
                card or form is for product registration, and ii) informing
23
                the consumer that failure to complete and return the card or
24              form does not diminish his or her warranty rights.
25           b. All persons who purchased one or more of Defendant’s
26              products within California during the four (4) years
                immediately preceding the filing of the Complaint through
27              the date of class certification, which were accompanied by a
28              warranty or product registration card or form, or an
                electronic online warranty or product registration form,
                                               -5-
                                     CLASS ACTION COMPLAINT
           Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 9 of 22




 1                 which is labeled as a warranty registration or a warranty
 2
                   confirmation.

 3              c. All persons who purchased one or more of Defendant’s
                   products within California during the four (4) years
 4                 immediately preceding the filing of the Complaint through
 5                 the date of class certification, who submitted product
                   registration forms.
 6
 7              d. All persons who purchased one or more of Defendant’s
                   products within California during the three (3) years
 8
                   immediately preceding the filing of the Complaint through
 9                 the date of class certification, which were advertised as
                   being accompanied with an express warranty but which do
10
                   not contain a warranty, and/or contain warranty activation,
11                 confirmation or registration cards requiring persons to
                   provide their personal data or take additional steps in order
12
                   to receive a warranty.
13
     32.     Products that meet the above Class definition are referred to herein as “Class
14
           products.”
15
     33.     Defendant and its employees or agents are excluded from the Class.
16
     34.     Plaintiff does not presently know the number of members in the Class but
17
           believes the Class members number in the several thousands, if not substantially
18
           more. Thus, this matter should be certified as a class action to assist in the
19
           expeditious litigation of this matter.
20
     35.     Plaintiff and members of the Class were harmed by the acts of Defendant in
21
           violating Plaintiff’s and the putative Class members’ rights.
22
     36.     Plaintiffs reserve the right to expand the class definition to seek recovery on
23
           behalf of additional persons as warranted, as facts are learned through further
24
           investigation and discovery.
25
     37.     The joinder of the Class members is impractical and the disposition of their
26
           claims in the class action will provide substantial benefits both to the parties and
27
           to the court.
28

                                                 -6-
                                       CLASS ACTION COMPLAINT
         Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 10 of 22




 1 38.     The Class can be identified through Defendant’s records, Defendant’s agents’
 2        records, and/or records of the retailer from which the products were purchased.
 3 39.     There is a well-defined community of interest in the questions of law and fact
 4        to the Class that predominate over questions which may affect individual Class
 5        members, including the following:
 6            a. Whether the Class products were sold with warranty or product
 7                registration cards or forms, or electronic online warranty or product
 8                registration forms, which did not contain statements, each displayed in a
 9                clear and conspicuous manner, informing the consumer that the card or
10                form is for product registration, and informing the consumer that failure
11                to complete and return the card or form does not diminish his or her
12                warranty rights.
13            b. Whether the Class products were sold with warranty or product
14                registration cards or forms, or electronic online warranty or product
15                registration forms, which are labeled as warranty registration or
16                warranty confirmation.
17            c. Whether the Class products were sold with express warranties;
18            d. Whether the Class products make warranty rights contingent on
19                registration;
20            e. Whether Defendant intends warranty registration to act as a barrier to
21                warranty claims;
22            f. Whether Defendant intends to use warranty registration as a means for
23                obtaining Class members’ personal information;
24            g. How Defendant uses Class members’ personal information;
25            h. Whether Defendant violated the SBA by making Class products’
26                warranties contingent on registration;
27            i. Whether Defendant violated the SBA by not disclosing to Class
28                members that by not submitting warranty registration cards, or online
                                               -7-
                                     CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 11 of 22




 1               forms, their warranty rights would not be diminished;
 2            j. Whether Defendant engaged in false or deceptive advertising practices
 3               in violation of the CLRA by not disclosing the warranty registration
 4               requirement of Class products to Class members prior to their
 5               purchases;
 6            k. Whether Defendant is liable for damages, and the amount of such
 7               damages; and
 8            l. Whether Class members are entitled to equitable relief including
 9               injunctive relief.
10 40. Plaintiff’s claims are typical of the claims of the Class since Plaintiff purchased
11       a Class product, as did each member of the Class.
12 41. Plaintiff and all Class members sustained injuries arising out of Defendant’s
13       wrongful conduct and deception.
14 42. Plaintiff is advancing the same claims and legal theories on behalf of herself
15       and all absent Class members.
16 43. Plaintiff will fairly and adequately represent and protect the interests of the

17       Class in that Plaintiff has no interests antagonistic to any member of the Class.
18 44. Absent a class action, the Class will continue to face the potential for irreparable

19       harm. In addition, these violations of law will be allowed to proceed without
20       remedy and Defendant will likely continue such illegal conduct.
21 45. Plaintiff has retained counsel experienced in handling class action claims and
22       individual claims involving breach of warranties and unlawful business
23       practices.
24 46. A class action is a superior method for the fair and efficient adjudication of this
25       controversy. The injury suffered by each individual Class member is relatively
26       small in comparison to the burden and expense of individual prosecution of the
27       complex and extensive litigation necessitated by Defendant’s conduct. It would
28       be virtually impossible for members of the Class individually to redress
                                                -8-
                                      CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 12 of 22




 1      effectively the wrongs done to them. Even if the members of the Class could
 2      afford such individual litigation, the court system could not. Individualized
 3      litigation presents a potential for inconsistent or contradictory judgments.
 4      Individualized litigation increases the delay and expense to all parties, and to
 5      the court system, presented by the complex legal and factual issues of the case.
 6 47. By contrast, the class action device presents far fewer management difficulties,
 7      and provides the benefits of single adjudication, an economy of scale, and
 8      comprehensive supervision by a single court. Upon information and belief,
 9      members of the Class can be readily identified and notified based on, inter alia,
10      Defendant’s own records, product serial numbers, submitted warranty activation
11      cards, warranty claims, registration records, and database of complaints.
12 48. Defendant has acted, and continues to act, on grounds generally applicable to
13      the Class, thereby making appropriate final injunctive relief and corresponding
14      declaratory relief with respect to the Class as a whole.
15                              FIRST CAUSE OF ACTION
16                 VIOLATION OF CAL. CIV. CODE §§ 1790, ET SEQ.
17       CALIFORNIA’S SONG-BEVERLY CONSUMER WARRANTY ACT
18 49. Plaintiff incorporates all of the above paragraphs of this Complaint as though

19      fully stated in this cause of action.
20 50. The Product and Class products are “consumer goods” as defined by California
21      Civil Code § 1791(a).
22 51. Plaintiff and Class members are “buyers” as defined by California Civil Code §
23      1791(b).
24 52. “Every manufacturer, distributor, or retailer making express warranties with
25      respect to consumer goods shall fully set forth those warranties in simple and
26      readily understood language[.]” California Civil Code § 1793.1(a)(1).
27 53. “If the manufacturer, distributor, or retailer provides a warranty or product
28      registration card or form, or an electronic online warranty or product registration
                                              -9-
                                    CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 13 of 22




 1      form, to be completed and returned by the consumer, the card or form shall
 2      contain statements, each displayed in a clear and conspicuous manner, that do all
 3      of the following:
 4           a. Informs the consumer that the card or form is for product registration.
 5           b. Informs the consumer that failure to complete and return the card or
 6              form does not diminish his or her warranty rights.” California Civil
 7              Code § 1793.1(a)(1)(A)-(B).
 8 54. “No warranty or product registration card or form, or an electronic online
 9      warranty or product registration form, may be labeled as a warranty registration
10      or a warranty confirmation.” California Civil Code § 1793.1(b).
11 55. By providing a card, or online registration form, with Plaintiff’s Product and
12      Class members’ products labeled as “Warranty Registration,” which does not
13      inform Plaintiff and Class members that the card is for product registration and
14      that warranty rights will not be diminished if the card is not completed,
15      Defendant is in violation of its affirmative obligations under the SBA.
16 56. Defendant values its ability to include warranty registration forms with its

17      products, and as a result of being permitted to include the forms without the
18      statutorily prescribed language, Defendant received, and continues to receive, a
19      benefit which Plaintiff and Class members did not realize they paid for.
20 57. Had Plaintiff and Class members been aware of these terms, they would not have
21      paid the price they did.
22 58. Plaintiff and Class members would have paid less for their products had they
23      been aware of these terms. The premium paid is a benefit received by Defendant
24      and should be returned to Plaintiff.
25 59. Plaintiff and Class members have been damaged by not receiving the warranty
26      they were promised, or alternatively, even if warranties do exist, by rightfully
27      believing they do not have warranty rights.
28 60. Defendant benefits, at Plaintiff’s and Class members’ expense, from this tactic as

                                             - 10 -
                                   CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 14 of 22




 1      its costs for repairing products under warranty, as well as administering product
 2      warranties, are reduced.
 3 61. Plaintiff and Class members who did provide their personal information have
 4      been damaged by being forced to relinquish their personal information based on
 5      Defendant’s statutorily mandated omissions.
 6 62. Plaintiff and Class members are entitled to damages, including reimbursement of
 7      the purchase price of the Class products, under California Civil Code §1794(a)
 8      and §1794(b).
 9 63. In addition to the other amounts recovered, Plaintiffs and Class members are
10      entitled to a civil penalty of two-times the amount of actual damages, pursuant to
11      California Civil Code §1794(c).
12 64. Plaintiff and class members are further entitled to recover as part of the judgment
13      a sum equal to the aggregate amount of costs and litigation related expenses,
14      including but not limited to attorney’s fees, reasonably incurred in connection
15      with the commencement and prosecution of this action under California Civil
16      Code §1794(d).
17                             SECOND CAUSE OF ACTION
18                VIOLATION OF CAL. CIV. CODE §§ 1750, ET SEQ.
19              CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
20 65. Plaintiff incorporates all of the above paragraphs of this Complaint as though
21      fully stated in this cause of action.
22 66. Plaintiff and Class members are “consumers” within the meaning of California
23      Civil Code §1761(d).
24 67. The sale of Plaintiff’s and Class members’ products are “transactions” within the
25      meaning of California Civil Code §1761(e).
26 68. Plaintiff’s and Class members’ products are “goods” within the meaning of
27      California Civil Code §1761(a).
28 69. The CLRA prohibits “representing that goods or services have sponsorship,

                                              - 11 -
                                    CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 15 of 22




 1      approval, characteristics, ingredients, uses, benefits, or quantities that they do not
 2      have.” California Civil Code §1770(a)(5).
 3 70. The CLRA prohibits “representing that goods or services are of a particular
 4      standard, quality, or grade, or that goods are of a particular style or model, if
 5      they are of another.” California Civil Code §1770(a)(7).
 6 71. The CLRA prohibits “advertising goods or services with intent not to sell them
 7      as advertised.” California Civil Code §1770(a)(9).
 8 72. The CLRA prohibits “representing that a transaction confers or involves rights,
 9      remedies, or obligations that it does not have or involve, or that are prohibited by
10      law.” California Civil Code §1770(a)(14).
11 73. The CLRA prohibits “representing that the consumer will receive a rebate,
12      discount or other economic benefit, if earning the benefit is contingent on an
13      event to occur after the transaction.” California Civil Code §1770(a)(17).
14 74. Defendant promised, advertised and represented at time of sale that Plaintiff and
15      Class members would receive a warranty with no strings attached.
16 75. However, Defendant failed to conspicuously disclose on its advertisement or

17      exterior product packaging that the product must be “registered” and also failed
18      to state on its registration form that failure to do so will not diminish consumers’
19      warranty rights.
20 76. Defendant’s concealment of material warranty terms and omission of statutorily
21      required language was done deliberately and intentionally with the purpose of
22      deceiving Plaintiff and Class members and inducing them into purchasing the
23      Class products, or alternately providing their personal information.
24 77. Defendant knows, or should have known, that were it to properly disclose the
25      material warranty terms and language it conceals (even if Defendant may claim
26      such terms are not valid), Plaintiff and Class members would not purchase the
27      Class products or would not pay a premium for them.
28 78. Thus, Defendant’s conduct violates California Civil Code § 1770(a)(5),

                                             - 12 -
                                   CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 16 of 22




 1      1770(a)(7), 1770(a)(9), 1770(a)(14), and 1770(a)(17).
 2 79. Plaintiff relied on Defendant’s representations.
 3 80. As a result of Defendant’s false representations and deceitful conduct regarding
 4      its warranties, Plaintiff and Class members were injured because they: (a) would
 5      not have purchased the Class products if the true facts were known concerning
 6      the Defendant’s false and misleading warranty claims at time of purchase, or
 7      Plaintiff and Class members would have paid substantially less; (b) paid a
 8      premium price for the Class Products as a result of Defendant’s false warranties
 9      and misrepresentations; (c) purchased products that did not have the sponsorship,
10      characteristics, and qualities promised by Defendant; and (d) had to take
11      additional steps and actions in order to receive the benefit they should have
12      already entitled to.
13 81. Plaintiff and Class members who did provide their personal information have
14      been damaged by being forced to relinquish their personal information.
15 82. Under California Civil Code § 1780(a) and (b), Plaintiff, individually and on
16      behalf of the Class, seek an injunction requiring Defendant to cease and desist
17      the illegal conduct alleged in this Complaint. Specifically, Plaintiff and Class
18      members are entitled to a permanent injunction that compels Defendant to
19      immediately: (1) cease and desist from the continued sale of the products that
20      contain the same or similar misrepresentations as the Class products; (2) initiate
21      a corrective advertising campaign to notify Class members who are victims of
22      the above-described illegal conduct about the true nature the Class products and
23      associated warranty; and (3) initiate a full recall of the Class products with an
24      offer to refund the purchase price, plus reimbursement of interest.
25 83. Pursuant to § 1782(a) of the CLRA, on or about March 29, 2021, Plaintiff’s
26      counsel notified Defendant in writing via certified mail return receipt requested
27      of the particular violations of § 1770 of the CLRA and demanded that it rectify
28      the problems associated with the actions detailed above and give notice to all
                                            - 13 -
                                  CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 17 of 22




 1      affected consumers of Defendant’s intent to act.
 2 84. If Defendant fails to respond to Plaintiff’s letter, fails to agree to rectify the
 3      problems associated with the actions detailed above, or fails to give notice to all
 4      affected consumers within 30 days of the date of written notice, Plaintiff reserves
 5      the right to amend the Complaint to pursue claims for actual, punitive, and
 6      statutory damages, as appropriate against Defendant. As to this cause of action,
 7      at this time, Plaintiff seeks only injunctive relief.
 8 85. Attached hereto as Exhibit A is a sworn declaration from Plaintiff pursuant to
 9      California Civil Code § 1780(d).
10                                THIRD CAUSE OF ACTION
11         VIOLATION OF CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
12                  CALIFORNIA’S UNFAIR COMPETITION LAW
13 86. Plaintiff incorporates all of the above paragraphs of this Complaint as though
14      fully stated in this cause of action.
15 87. The UCL defines “unfair business competition” to include any “unlawful, unfair
16      or fraudulent” act or practice, as well as any “unfair, deceptive, untrue or
17      misleading” advertising. California Business and Professions Code § 17200.
18 88. The UCL imposes strict liability. Plaintiff need not prove that Defendant

19      intentionally or negligently engaged in unlawful, unfair, or fraudulent business
20      practices – but only that such practices occurred.
21                                      “Unfair” Prong
22 89. A business act or practice is “unfair” under the UCL if it offends an established
23      public policy or is immoral, unethical, oppressive, unscrupulous or substantially
24      injurious to consumers, and that unfairness is determined by weighing the
25      reasons, justifications and motives of the practice against the gravity of the harm
26      to the alleged victims.
27 90. Defendant’s actions constitute “unfair” business practices because, as alleged
28      above, Defendant engaged in a misleading and deceptive practice of
                                              - 14 -
                                    CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 18 of 22




 1      intentionally omitting statutorily mandated warranty disclosures to consumers.
 2 91. This is done to trick consumers into believing they don’t have warranty rights in
 3      an effort to discourage warranty claim submissions, thus saving Defendant
 4      money and increasing its profit margin. Or worse, to actually eliminate the
 5      warranty promised at time of purchase.
 6 92. Defendant tricks consumers into providing their personal information in order to
 7      obtain a warranty when the consumers are not required to share their personal
 8      information to obtain the benefit of an express warranty.
 9 93. Defendant’s acts and practices offend an established public policy of
10      transparency in warranty rights, and engage in immoral, unethical, oppressive,
11      and unscrupulous activities that are substantially injurious to consumers.
12 94. The harm to Plaintiff and Class members grossly outweighs the utility of
13      Defendant’s practices as there is no utility to Defendant’s practices.
14                                  “Fraudulent” Prong
15 95. A business act or practice is “fraudulent” under the UCL if it is likely to deceive
16      members of the consuming public.
17 96. Defendant’s acts and practices alleged above constitute fraudulent business acts
18      or practices as they deceived Plaintiff and are highly likely to deceive members
19      of the consuming public.
20 97. By not providing the required statutory language, Plaintiff and Class members
21      can only draw one conclusion: registration is required in order to receive and
22      access their warranty, contrary to the representations made at time of sale that
23      the Product was accompanied with an express warranty.
24                                   “Unlawful” Prong
25 98. A business act or practice is “unlawful” under the UCL if it violates any other
26      law or regulation.
27 99. Defendant’s acts and practices alleged above constitute unlawful business acts or
28      practices as they have violated the plain language of the SBA as described in
                                             - 15 -
                                   CLASS ACTION COMPLAINT
       Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 19 of 22




 1      Plaintiff’s First Cause of Action above.
 2 100. As detailed in Plaintiff’s Second Cause of Action above, Defendant’s acts and
 3      practices surrounding the sale also violate several provisions of the CLRA.
 4 101. The violation of any law constitutes an “unlawful” business practice under the

 5      UCL.
 6 102. These acts and practices alleged were intended to or did result in violations of
 7      the SBA and the CLRA.
 8 103. Defendant’s practices, as set forth above, have misled Plaintiff, the Class
 9      members, and the public in the past and will continue to mislead in the future.
10      Consequently, Defendant’s practices constitute an unlawful, fraudulent, and
11      unfair business practice within the meaning of the UCL.
12 104. Pursuant to the UCL, Plaintiff is entitled to preliminary and permanent
13      injunctive relief and order Defendant to cease this unfair competition, as well as
14      disgorgement and restitution to Plaintiff and the Class of all Defendant’s
15      revenues associated with its unfair competition, or such portion of those
16      revenues as the Court may find equitable.
17                                 PRAYER FOR RELIEF
18 Plaintiff prays that judgment be entered against Defendant as follows:

19        1. That this action be certified as a class action;
20        2. That Plaintiff be appointed as the representative of the Class;
21        3. That Plaintiff’s attorneys be appointed Class Counsel;
22        4. For an order declaring Defendant’s conduct to be unlawful;
23        5. For an order compelling Defendant to make restitution to Plaintiff and
24           Class members under the SBA in an amount equal to the total amounts
25           paid and payable for the Class products;
26        6. For actual damages;
27        7. For a civil penalty of two-times actual damages;
28        8. For punitive damages;
                                              - 16 -
                                    CLASS ACTION COMPLAINT
      Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 20 of 22




 1       9. For pre and post -judgment interest at the legal rate;
 2       10. For injunctive and other equitable relief as necessary to protect the interests
 3           of Plaintiff and other Class members, as well as public injunctive relief,
 4           and an order prohibiting Defendant from engaging in the unlawful, unfair,
 5           deceptive and fraudulent acts described above;
 6       11. For an order that Defendant engage in a corrective advertising campaign;
 7       12. For an order of restitution and disgorgement of all profits and unjust
 8           enrichment that Defendant obtained from Plaintiff and the Class members
 9           as a result of its unlawful, unfair, and fraudulent business practices;
10       13. For attorney’s fees, costs of suit, and out of pocket expenses; and
11       14. For such other and further relief that the Court deems proper.
12                                    TRIAL BY JURY
13 105. Pursuant to the Seventh Amendment to the Constitution of the United States of
14      America, Plaintiff is entitled to, and demands a trial by jury.
15
16 Dated: March 29, 2021                                         Respectfully submitted,
17
18                                                   KAZEROUNI LAW GROUP, APC
19
                                                               ______________________
20                                                             ABBAS KAZEROUNIAN, ESQ.
21
                                                       Jason A. Ibey, Esq. (SBN: 284607)
22                                                     Kazerouni Law Group, APC
23                                                     321 N Mall Drive, Suite R108
                                                       St. George, Utah 84790
24                                                     Telephone (800) 400-6808
25                                                     Facsimile (800) 520-5523
                                                       Email: jason@kazlg.com
26
27                                                     ATTORNEYS FOR PLAINTIFF

28

                                             - 17 -
                                   CLASS ACTION COMPLAINT
Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 21 of 22




                   Exhibit A
      Case 3:21-cv-05131-EMC Document 1-1 Filed 07/02/21 Page 22 of 22




 1                     DECLARATION OF RANDY SCOTT
 2 I, RANDY SCOTT, DECLARE:

 3    1. On or about May 15, 2020, I purchased a DGAX Gas Furnace (the “Product”).
 4    2. At the time of my payment and review of the Product, I was located in Lake
 5      County, where I also reside.
 6    3. Also, it is my understanding that Defendant, Johnson Controls, Inc. d/b/a
 7      Coleman does business in the County of Lake, State of California.
 8

 9      I declare under penalty of perjury under the laws of California that the
10 foregoing is true and correct, and that this declaration was executed on

11 ________________.
      03/29/2021

12

13

14                                           By:______________________
15                                                     Randy Scott
16

17

18

19

20

21

22

23

24

25

26

27

28


                    DECLARATION PURSUANT TO CAL. CIV. CODE §1780(D)
